Citation Nr: 0310907	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  02-18 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for thoracic spine 
sprain, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for anxiety neurosis 
manifested by tension and functional gastric syndrome, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for bronchial asthma, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for hypertrophic 
rhinitis, chronic, currently rated as 10 percent disabling.

5.  Entitlement to a compensable rating for residuals, 
fracture of the ribs and chest.

6.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The veteran presented testimony at a video 
conference hearing before the undersigned member of the Board 
in January 2003; a transcript of that hearing is of record.

An April 2002 rating decision granted the veteran's request 
of entitlement to service connection for tinnitus and 
assigned a 10 percent disability rating, effective July 18, 
2001.  The issue of entitlement to an initial rating in 
excess of 10 percent for tinnitus is not in appellate status, 
as no notice of disagreement has been received to initiate an 
appeal.


FINDINGS OF FACT

1.  Thoracic spine sprain is currently evaluated at the 
maximum disability rating for limitation of motion; there is 
no evidence of thoracic spine ankylosis or residuals of a 
vertebral fracture.

2.  The veteran's service-connected anxiety neurosis is 
productive of no more than transient and expectable reactions 
to psychosocial stressors and no more than slight impairment 
in social and occupational functioning.

3.  Pulmonary function results do not exceed FEV-1 of 71 to 
80 percent predicted or FEV-FVC of 71 to 80 percent, and 
there is only, at most, intermittent inhalational or oral 
bronchodilator therapy.

4.  The veteran's hypertrophic rhinitis is not productive of 
polyps.

5.  The veteran's rib disability is productive of pain.

6.  The veteran's bilateral hearing loss is currently 
productive of Level I hearing impairment in the right ear, 
and Level I hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for thoracic spine sprain have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.71a, Diagnostic Codes 5003, 5291, 5295 (2002).

2.  The schedular criteria for entitlement to a rating in 
excess of 10 percent for anxiety neurosis manifested by 
tension and functional gastric syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9400 (2002).

3.  The schedular criteria for a rating in excess of 10 
percent for bronchial asthma have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.97, Diagnostic Code 6602 (2002).

4.  The schedular criteria for a rating in excess of 10 
percent for hypertrophic rhinitis, chronic, have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.97, Diagnostic Code 6522 (2002).

5.  The criteria for a rating of 10 percent for residuals, 
fracture of the ribs and chest, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5297 (2002).

6.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.85-4.87, 
Diagnostic Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions and correspondence provided to the veteran in this 
case have notified him of all regulations pertinent to 
increased rating claims, informed him of the reasons for 
which it had denied his claims, and provided him additional 
opportunities to present evidence and argument in support of 
his claims.  The Board notes that the claims file contains 
relevant private and VA medical records, including VA 
examinations that have addressed the severity of his service-
connected disabilities.  The veteran has not referenced any 
existing evidence that might aid his claims or that might be 
pertinent to the bases of the denial of his claims, and in a 
letter dated in April 2001 the veteran was notified of the 
evidence he could submit and the evidence that VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As 
such, the Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.102, 3.159.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

I.  Thoracic Spine Sprain

In April 1970 the RO granted service connection for the 
veteran's thoracic spine disability and assigned a 10 percent 
disability rating that has remained in effect since that 
time.

At the July 2001 VA spine examination, the veteran complained 
of pain and soreness in the thoracic spine region that was 
aggravated by heavy bending and lifting.  Physical 
examination revealed tenderness and soreness on the left side 
of the thoracic spine.  Forward flexion was to 85 degrees, 
limited by pain; extension and rotation were to 25 degrees, 
limited by pain.  X-rays revealed thoracic spine arthritis.  
The diagnosis was residual thoracic strain.

Under Diagnostic Code 5291, a noncompensable rating is 
warranted when there is slight limitation of motion of the 
dorsal spine.  A 10 percent rating is warranted for moderate 
or severe limitation of motion.  A 20 percent rating may be 
assigned under Diagnostic Code 5288 if there is favorable 
ankylosis of the thoracic spine.  Diagnostic Code 5003, 
degenerative arthritis, provides for evaluation based on 
limitation of motion of the affected part.

As for Diagnostic Codes 5003 and 5291, the Board notes that 
the veteran is currently receiving the maximum rating allowed 
for his disability under Diagnostic Code 5291.

As for other Diagnostic Codes, the evidence of record does 
not show that the veteran has been diagnosed with favorable 
or unfavorable dorsal spine ankylosis, or that he suffers 
from any residuals of a vertebral fracture.  As such, his 
disability does not warrant an evaluation in excess of 10 
percent under Diagnostic Codes 5285, 5286 or 5288.

The Board notes that the veteran's disability has been rated 
under Diagnostic Code 5295, lumbosacral strain.  The Board 
finds that the veteran is more appropriately rated under 
Diagnostic Code 5295.  Even so, as evidence of muscle spasm 
on extreme forward bending has not been shown, a rating in 
excess of 10 percent under Diagnostic Code 5295 is not 
warranted in this case.

As the veteran's thoracic spine disability is currently 
evaluated at the highest schedular evaluation available based 
upon limitation of motion, a DeLuca analysis (DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59) 
is not for application.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  As such, the preponderance of the evidence is 
against a rating in excess of 10 percent for thoracic spine 
sprain.

II.  Anxiety Neurosis

The veteran was granted service connection for anxiety 
neurosis manifested by tension and functional gastric 
syndrome in April 1970 and was assigned a 10 percent rating 
that has remained in effect since that time.

Under Diagnostic Code 9400, generalized anxiety disorder, a 
10 percent rating is warranted for anxiety manifested by 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  A 
rating of 30 percent is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; mild memory 
loss (such as forgetting names, directions, and recent 
events).

After reviewing the evidence of record, which consists 
primarily of the July 2001 VA mental disorders examination 
and the veteran's January 2003 Board hearing testimony, the 
Board finds that the preponderance of the evidence is against 
entitlement to a rating in excess of 10 percent.  While the 
veteran has complained of sleep impairment and has testified 
to having experienced panic attacks, he appears to be 
functioning satisfactorily with routine behavior, self-care, 
and normal conversation.  While the veteran testified during 
his January 2003 Board hearing that he had problems with 
concentration and memory at work, the July 2001 VA examiner 
noted that the veteran's memory was fair and intellectual 
functioning was average.  Some nervousness was apparent upon 
that examination, but there was no indication of panic 
attacks.  The July 2001 psychiatric examination also noted 
that the veteran had worked for the same company for 21 
years, and the veteran testified that he got along "pretty 
good" with most co-workers (but he did indicate that he felt 
uncomfortable around foreign employees).  The veteran has 
maintained his (second) marriage for over 25 years and he 
testified that he had good relationships with his siblings 
and children.

The Board notes that the July 2001 VA psychiatric 
examination's reported GAF score of 75 appears to reflect 
symptoms compatible with the current 10 percent rating.  The 
GAF scale is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness." Diagnostic and Statistical Manual of 
Mental Disorders 32 (4th ed. 1994) [hereinafter DSM-IV].  A 
75 rating indicates only "transient and expectable reactions 
to psychosocial stressors" and no more than slight impairment 
in social and occupational functioning.

In conclusion, the Board finds that the relevant medical 
evidence shows that the veteran's anxiety symptoms more 
nearly approximates the criteria for his current 10 percent 
rating.

III.  Bronchial Asthma

Service connection for bronchial asthma was granted in April 
1970; a 10 percent evaluation was assigned under Diagnostic 
Code 6602.

Under Diagnostic Code 6602, the criteria for bronchial 
asthma, a 30 percent rating is assigned when pulmonary 
function studies show FEV-1 is 56 to 70 percent of predicted; 
or FEV-1/FVC is 56 to 70 percent; or daily inhalational or 
oral bronchodilator therapy; or inhalational anti- 
inflammatory medication.  The current 10 percent rating is 
assigned when FEV-1 is 71 to 80 percent predicted; or FEV- 
1/FVC of 71 to 80 percent; or intermittent inhalational or 
oral bronchodilator therapy.  Diagnostic Code 6602.

A VA respiratory examination was conducted in July 2001.  The 
veteran reported that his asthma problems varied as to 
frequency and duration.  July 2001 VA pulmonary function 
tests (PFT) showed an FEV-1 of 91 percent predicted, and an 
FEV-1/FVC of 116 percent.  The diagnosis was bronchial 
asthma.

Application of the July 2001 pulmonary function study results 
(FEV-1 and FEV-1/FVC) shows that the veteran's asthma does 
not warrant a rating in excess of 10 percent.  Further, there 
is only, at most, intermittent use of an inhalational 
bronchodilator.  As such, the preponderance of the evidence 
is against a rating in excess of 10 percent for bronchial 
asthma.


IV.  Hypertrophic Rhinitis

Service connection for hypertrophic rhinitis was granted in 
April 1970; a 10 percent evaluation was assigned under 
Diagnostic Code 6501.

As noted, the veteran's rhinitis was originally evaluated as 
10 percent disabled under Diagnostic Code 6501.  Effective 
October 1996, vasomotor rhinitis is rated pursuant to 
Diagnostic Code 6522.  Under Diagnostic Code 6522, allergic 
or vasomotor rhinitis without polyps, but with greater than 
50 percent obstruction of nasal passage on both sides or 
complete obstruction on one side warrants a 10 percent 
rating.  Allergic or vasomotor rhinitis with polyps warrants 
a 30 percent rating.

The evidence in this case does not demonstrate or approximate 
the pronounced symptomatology contemplated by the next higher 
evaluation.  In other words, there is no evidence of polyps 
on the July 2001 VA nose and sinus examination to warrant a 
higher rating based on the allergic vasomotor rhinitis 
symptoms.  In this regard, the Board notes that the veteran 
testified during his January 2003 hearing that no physician 
had ever indicated that he had polyps as a result of his 
rhinitis.  As such, the preponderance of the evidence is 
against a rating in excess of 10 percent for hypertrophic 
rhinitis.

V.  Fracture of the ribs and chest

In April 1970 the RO granted service connection for 
residuals, fracture of the ribs and chest, and assigned a 
compensable disability rating that has remained in effect 
since that time.

Diagnostic Code 5297 provides that the removal of one rib, or 
the resection of two or more ribs without regeneration 
warrants a 10 percent evaluation.  A 20 percent rating is 
warranted with removal of two ribs.

At a July 2001 VA bones examination the veteran complained of 
33 years of some left-sided chest wall pain and tenderness 
over his ribs (he made similar comments at the January 2003 
hearing).  Physical examination revealed tenderness over the 
chest wall and soreness of the ribs; the veteran had pain at 
the extremes of inspiration and expiration.  X-rays we 
negative for a recent rib fracture.  The diagnosis was 
residual fracture, left ribs.

The veteran has not undergone rib removal or surgical 
treatment for his rib disability.  However, VA must consider 
functional impairment and effects of painful motion.  In this 
case, although the veteran retains all his ribs, there is 
objective evidence of pain (as demonstrated by the July 2001 
VA bones examination) supported by adequate pathology and 
evidenced by the visible behavior of the veteran.  Therefore, 
the veteran is entitled to a 10 percent under Diagnostic Code 
5297.  38 C.F.R. §§ 4.40, 4.45; DeLuca.

An evaluation higher than 10 percent is not warranted as the 
evidence does not establish or approximate a showing that the 
residuals of the veteran's chest and rib injury are of such 
severity that they amount to, by analogy, a resection of two 
ribs, as required for a 20 percent evaluation under 
Diagnostic Code 5297.

As such, a rating of 10 percent for residuals of a fracture 
of the ribs and chest is warranted.

VI.  Entitlement to an initial compensable rating for 
bilateral hearing loss

The veteran was awarded service connection for bilateral 
hearing loss in April 1970 and was assigned a noncompensable 
rating that has remained in effect since that time.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
vertical columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to the pure tone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. §§ 4.85(b), 4.87.  Compensation 
is also payable where there is total deafness in one ear as a 
result of a service-connected disability and total deafness 
in the other ear as a result of nonservice-connected 
disability.  38 C.F.R. § 3.383.  In this case the veteran has 
bilateral hearing loss, but not total deafness.

In cases of exceptional hearing loss, i.e. when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the pure 
tone threshold is 30 decibels or less at 1,000 hertz, and 70 
decibels or more at 2,000 hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results is the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

In July 2001 the veteran underwent a VA audiological 
evaluation.  The puretone thresholds for the right ear were 
as follows: 10 decibels at 1000 Hertz; 10 decibels at 2000 
Hertz; 20 decibels at 3000 Hertz; and 25 decibels at 4000 
Hertz.  The average pure tone threshold for the right ear was 
16 decibels.  Speech recognition in the right ear was 100 
percent.  The left ear manifested the following puretone 
thresholds: 25 decibels at 1000 Hertz; 50 decibels at 2000 
Hertz; 70 decibels at 3000 Hertz; and 70 decibels at 4000 
Hertz.  The average pure tone threshold for the left ear was 
54 decibels.  Speech recognition in the left ear was 92 
percent.  The examiner noted normal right ear hearing and 
moderately severe high frequency sensorineural hearing loss 
of the left ear.

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that the 
currently assigned noncompensable rating for bilateral 
hearing loss is appropriate.  Considering that the veteran's 
right ear manifests an average puretone threshold of 16 
decibels and 100 percent of speech discrimination, the right 
ear meets a Level I designation under Table VI.  As the 
veteran's left ear manifests an average puretone threshold of 
54 decibels, and 92 percent of speech discrimination, the 
left ear meets a Level I designation under Table VI.  When 
both Level designations are combined, a noncompensable rating 
is the highest rating available.  See 38 C.F.R. § 4.85, Table 
VII.

The Board has also considered whether the provisions of 38 
C.F.R. § 4.86 pertaining to exceptional hearing impairment 
apply in the veteran's case.  However, the evidence does not 
reflect that the veteran's right ear or left ear manifests 
pure tone thresholds of 55 decibels or more at each of the 
four specified frequencies (1000, 2000, 3000 and 4000 hertz).  
38 C.F.R. § 4.86(a).  Further, the evidence does not reflect 
that either ear manifests a pure tone threshold at 1000 hertz 
of 30 decibels or less, and 70 decibels or more at 2000 
hertz.  38 C.F.R. § 4.86(b).  As such, the veteran's hearing 
does not meet the pattern of exceptional hearing impairment.  
Therefore, the Board concludes the current noncompensable 
rating for bilateral hearing loss is appropriate and there is 
no basis for awarding a compensable evaluation at this time.

The Board acknowledges the veteran's January 2003 hearing 
testimony concerning problems and difficulties associated 
with his hearing loss disability.  However, disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann, 3 Vet. App. at 349.  On the basis 
of the objective evidence, the veteran's hearing loss 
disability simply does not support the requirements for a 
compensable rating.

VII.  Conclusion

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule.  This case, however, does 
not present such a state of balance between the positive 
evidence and the negative evidence to allow for more 
favorable determinations.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  For example, it has not been shown 
that any of the veteran's disabilities on appeal have 
resulted in frequent hospitalizations or caused a marked 
interference in the veteran's employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).


ORDER

A rating in excess of 10 percent for thoracic spine sprain is 
denied.

A rating in excess of 10 percent for anxiety neurosis 
manifested by tension and functional gastric syndrome is 
denied.

A rating in excess of 10 percent for bronchial asthma is 
denied.

A rating in excess of 10 percent for hypertrophic rhinitis, 
chronic, is denied.

A rating of 10 percent for residuals, fracture of the ribs 
and chest, is granted.

A compensable rating for bilateral hearing loss is denied.




	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

